Title: To James Madison from John Gavino (Abstract), 10 April 1805
From: Gavino, John
To: Madison, James


10 April 1805, Gibraltar. No. 4. “I wrote you Yesterday by this Conveyance, & as she is now puting to Sea, & having got the particulars of the Toulon fleet therein mentiond, I have the honor of transmiting you same, & have reason to believe them to be Correct.”
Adds at bottom of page: “Forces of the Toulon fleet that past this yesterday to the westward—
  

4
Ships of
84
Guns


7
 do
74


    

6
   do
44


2
Briggs
18


with 13.000 Troops.”
